EXHIBIT 10.3

 

SAREPTA THERAPEUTICS, INC.

 

2018 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant: [Name of Participant]

 

Address: 

 

The above-named Participant (the “Participant”) has been granted the number of
restricted stock units (the “RSUs”) set forth below giving the Participant the
conditional right to receive, without payment therefor, one share of Common
Stock of Sarepta Therapeutics, Inc. (the “Company”) with respect to each RSU
forming part of the award, pursuant and subject to the terms and conditions of
the 2018 Equity Incentive Plan (the “Plan”) and this Restricted Stock Unit Award
Agreement, including this Notice of Restricted Stock Unit Grant (the “Notice of
Grant”) and the Terms and Conditions of Restricted Stock Unit Grant attached
hereto as Exhibit A, (this “Award Agreement”), as follows:

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date 

 

 

 

 

 

Number of RSUs

 

 

 

Vesting Schedule

 

Subject to the terms and conditions of the Plan and this Award Agreement, the
RSUs will vest, in accordance with the following vesting schedule, with the
number of RSUs that vest on the first vesting date being rounded up to the
nearest whole share, the number of RSUs that vest on any subsequent vesting date
being rounded down to the nearest whole share and 100% of the RSUs becoming
vested on the final vesting date:

 

[INSERT VESTING SCHEDULE]

 

Notwithstanding the foregoing, in the event the Participant’s relationship with
the Company (and/or a Subsidiary) as a Service Provider terminates as a result
of the Service Provider’s death, 100% of the RSUs will vest as of the date of
such death.

 

Agreements and Acknowledgements

 

The Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Award Agreement. The Participant
further agrees to notify the Company upon any change in the residence address
indicated above.

 

Further, the Participant acknowledges and agrees that (i) this Award Agreement
may be executed in two or more counterparts, each of which will be an original
and all of which together will constitute one and the same instrument, (ii) this
Award Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Award Agreement is countersigned by the Participant.

 

--------------------------------------------------------------------------------

[Signature Page to Follow]

 

PARTICIPANT

 

 

SAREPTA THERAPEUTICS, INC.

Signature

 

 

By

Print Name

 

Title

 




--------------------------------------------------------------------------------

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
the number of RSUs set forth in the Notice of Grant that forms a part of this
Award Agreement giving the Participant the conditional right to receive, without
payment therefor, one share of Common Stock with respect to each RSU forming
part of the award pursuant and subject to the terms and conditions of the Plan
and this Award Agreement.

 

2.Vesting Schedule. Unless earlier terminated, forfeited, relinquished or
expired and subject to the Participant’s continuous relationship with the
Company (and/or a Subsidiary) as a Service Provider from the Date of Grant
through each applicable vesting date, the RSUs will vest in accordance with the
vesting provisions set forth in the Notice of Grant.

 

3.Company’s Obligation to Pay. Subject to Section 4 below, the Company shall, as
soon as practicable upon the vesting of any portion of the RSUs awarded
hereunder (but in no event later than 30 days following the date on which such
RSUs vest), effect delivery of the Shares with respect to such vested RSUs to
the Participant (or, in the event of the Participant’s death, the Beneficiary
(as defined below)).

 

4.Forfeiture upon Termination of Relationship with Company as a Service
Provider; Death of Participant.

 

(a)Except as otherwise provided in any employment or change of control or
similar individual agreement between the Company and the Participant, upon the
termination of the Participant’s relationship with the Company (and/or a
Subsidiary) as a Service Provider for any reason other than the death of the
Participant, any then outstanding and unvested RSUs will be automatically and
immediately forfeited.

 

(b)In the event the Participant’s relationship with the Company (and/or a
Subsidiary) as a Service Provider terminates as a result of the Participant’s
death, 100% of the RSUs will vest as of the date of such death.

 

5.Death of Participant. Any delivery to be made to the Participant under this
Award Agreement will, if the Participant is then deceased, be made to the
beneficiary named in the written designation (in a form acceptable to the
Administrator) most recently filed with the Administrator by the Participant and
not subsequently revoked, or if there is no such designated beneficiary, by the
executor or administrator of the Participant’s estate (in each case, the
“Beneficiary”). Any delivery under this Award Agreement to a Beneficiary will be
subject to the Company receiving appropriate proof of the right of the
Beneficiary to receive such distribution or delivery, as the case may be, as
determined by the Administrator.

 

6.Tax Obligations.

 

(a)Withholding Taxes. The vesting of the RSUs awarded hereunder, and the payment
of any vested dividend equivalents with respect to such RSUs, will give rise to
“wages” subject to withholding. The Participant expressly acknowledges and
agrees that the Participant’s rights hereunder, including the right to be issued
Shares upon vesting of the RSUs, are subject to the Participant promptly paying
all taxes required to be withheld to the Company in cash, by check, with
consideration received by the Company under any formal broker-assisted program
implemented by the Company in connection with the Plan or by the surrender of
Shares with a Fair Market Value on the date of surrender equal to the amount of
all taxes required to be withheld, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company (or by such other means as may be acceptable to the
Administrator). No Shares will be transferred pursuant to the vesting of the
RSUs unless and until the Participant has remitted to the Company an amount in
cash or by check sufficient to satisfy any federal, state, local, foreign or
provincial withholding tax requirements, or has made other arrangements
satisfactory to the Administrator with respect to such taxes. The Participant
authorizes the Company and its Subsidiaries to withhold such amount from any
amounts otherwise owed to the Participant, but nothing in this sentence may be
construed as relieving the Participant of any liability for satisfying his or
her obligation under the preceding provisions of this Section.

--------------------------------------------------------------------------------

(b)Participant Acknowledgment. Regardless of any action taken by the Company or
its Subsidiaries, the Participant acknowledges and agrees that the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, capital/gains tax, payment on account or other tax-related items related to
the RSU and the Participant’s participation in the Plan (“Tax-Related Items”) is
and remains the Participant’s sole responsibility and may exceed the amount, if
any, withheld by the Company or its Subsidiaries. The Participant further
acknowledges that the Company and/or its Subsidiaries (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSU, including the grant, vesting or
payment of the RSU, the subsequent sale of any Shares underlying the RSU that
have been paid and the receipt of any dividend equivalents; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSU to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, the
Participant acknowledges and agrees that the Company and/or its Subsidiaries may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction

7.Dividend Equivalents. Cash dividend equivalents on Shares underlying RSUs
shall be credited to a dividend equivalent book entry account on behalf of the
Participant with respect to each RSU granted to a Participant, provided that
such cash dividend equivalents shall not be deemed to be reinvested in Shares
and will be held uninvested and without interest and paid in cash if and when
the shares underlying the RSU vest and are paid to the Participant. Stock
dividend equivalents on Shares shall be credited to a dividend equivalent book
entry account on behalf of the Participant with respect to each RSU granted to a
Participant, provided that the Participant shall not be entitled to such
dividend equivalents unless and until the shares underlying the RSU vest and are
paid to the Participant.

 

8.Rights as Stockholder. Until the RSUs vest and the Shares underlying such
vested RSUs are issued (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), no right to
vote or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to the RSUs. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15(a) of the Plan.

 

9.No Guarantee of Continued Service. Neither the grant of the RSUs, nor the
issuance of Shares upon the vesting of any portion of the RSUs, will give the
Participant any right to be retained in the employ or service of the Company or
any of its subsidiaries, affect the right of the Company or any of its
subsidiaries to discharge the Participant at any time, or affect any right of
the Participant to terminate his or her employment or service at any time.

 

10.Grant is Not Transferable. This award of RSUs may not be transferred except
as expressly permitted under Section 5 of this Award Agreement or Section 14 of
the Plan.

 

11.Additional Conditions to Issuance of Shares. The Company will not be
obligated to deliver any Shares under this Award Agreement until: (i) the
Company is satisfied that all legal matters in connection with the issuance and
delivery of such Shares have been addressed and resolved; (ii) if the
outstanding Common Stock is at the time of delivery listed on any stock exchange
or national market system, the shares to be delivered have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and (iii) all conditions in this Award Agreement have been satisfied
or waived. The Company may require, as a condition to the delivery of Shares
under this Award Agreement or the vesting of such Shares, such representations
or agreements as counsel for the Company may consider appropriate to avoid
violation of any federal securities law (including, without limitation, the
Securities Act of 1933, as amended), any applicable state or non-U.S. securities
law or rule of any applicable stock exchange or national market system.

 

12. Provisions of the Plan. This Award Agreement is subject in its entirety to
all terms and provisions of the Plan, which is incorporated herein by reference.
In the event of a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan. A copy of the Plan as in effect on the
Date of Grant has been furnished to the Participant. By accepting, or being
deemed to have accepted, all or any part of the RSUs, the Participant agrees to
be bound by the terms and conditions of the Plan and this Award Agreement.

--------------------------------------------------------------------------------

 

13.Recoupment Policy; Stock Ownership Guidelines. This award of RSUs and any
Shares issued pursuant to this Award Agreement will be subject to the Company’s
Recoupment Policy and its Stock Ownership Guidelines, where applicable.

 

14.Electronic Delivery. The Company may decide to deliver any documents related
to the RSUs awarded hereunder or future awards of restricted stock units that
may be awarded under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

15.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Sarepta Therapeutics,
Inc., 215 First Street, Suite 7, Cambridge, MA 02142, or at such other address
as the Company may hereafter designate in writing.

 

16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

17.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

18.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Administrator may at any time or times amend this Award Agreement for any
purpose which may at the time be permitted by law; provided, however, that
except as otherwise expressly provided herein or in the Plan the Administrator
may not, without the Participant’s consent, alter the terms of this Award
Agreement so as to affect materially and adversely the Participant’s rights
under this Award Agreement. This Award Agreement and the award of RSUs hereunder
is intended to be exempt from Section 409A of the Code. Notwithstanding anything
to the contrary in the Plan or this Award Agreement, the Company reserves the
right to revise this Award Agreement as it deems necessary or advisable, in its
sole discretion and without the consent of the Participant, to comply with
Section 409A of the Code, or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection with this
award of RSUs.

 

19.Limitation on Liability. Notwithstanding anything to the contrary in the Plan
or this Award Agreement, neither the Company, nor any of its Subsidiaries, nor
the Administrator, nor any person acting on behalf of the Company, any of its
Subsidiaries, or the Administrator, will be liable to the Participant or to any
Beneficiary by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of
this award of RSUs to satisfy the requirements of Section 409A of the Code or by
reason of Section 4999 of the Code, or otherwise asserted with respect to this
award of RSUs.

 

20.Governing Law. This Award Agreement is governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this award of RSUs or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Delaware, and agree that such litigation will be conducted in the
state courts of Delaware, or the federal courts for the United States for the
District of Delaware, and no other courts, where this award of RSUs is made
and/or to be performed.

 

21.Nature of Grant. In accepting the RSU, the Participant acknowledges and
agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

(b)the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

--------------------------------------------------------------------------------

(c)all decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Company;

(d)the Participant’s participation in the Plan is voluntary;

(e)the RSU and the underlying Shares are extraordinary items that (i) do not
constitute compensation of any kind for services of any kind rendered to the
Company and/or any Subsidiary, and (ii) are outside the scope of the
Participant’s employment or service contract, if any;

(f)the RSU and the underlying Shares and the income and value of the same, are
not intended to replace any pension rights or compensation;

(g)the RSU and the underlying Shares and the income and value of the same, are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company and/or any Subsidiary;

(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty, and the Shares acquired upon payment of the RSUs may increase or
decrease in value;

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU or diminution in value of the Shares acquired through
vesting, forfeiture of the RSU resulting from the termination of the
Participant’s employment by the Company and/or any Subsidiary or continuous
service (for any reason whatsoever and, whether or not later found to be invalid
or in breach of applicable labor laws or the terms of the Participant’s
employment or service agreement, if any);

(j)for purposes of this RSU, regardless of the reason of the Participant’s
termination (and whether or not later found to be invalid or in breach of
applicable labor laws or the terms of the Participant’s employment or service
agreement, if any), the Participant’s employment or service relationship will be
considered terminated effective as of the date the Participant is no longer
actively employed or providing services and will not be extended by any notice
period mandated under local law (e.g., active employment would not include any
contractual notice period or any period of “garden leave” or similar period
pursuant to local law). The Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
this RSU (including whether the Participant may still be considered to be
providing services while on a leave of absence); and

 

(k)the Company and any Subsidiaries shall not be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the RSU or of any amounts due to the
Participant pursuant to the exercise of the RSU or the subsequent sale of any
Shares acquired upon payment of the RSUs.

 

22.Data Privacy.

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s Data (as
defined below) by and among, as necessary and applicable, the Company and any
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

 

--------------------------------------------------------------------------------

The Participant understands that the Company and/or Subsidiaries may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security or insurance number or other identification number, salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the RSU or any other RSU or other entitlement to Shares,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to E*TRADE Securities
LLC (including any of its affiliates and successors) or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan, that these recipients may be located in the Participant’s country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
the Participant’s country. The Participant authorizes the Company, E*TRADE
Securities LLC (including any of its affiliates and successors) and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon vesting and payment of the RSU.

 

The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant understands
that Data shall be held as long as is reasonably necessary to implement,
administer and manage the Participant’s participation in the Plan, and that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
employment status or service and career with the Company and/or any Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant RSUs or other equity awards or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing such
consent may affect the Participant’s ability to participate in the Plan. In
addition, the Participant understands that the Company and its Subsidiaries have
separately implemented procedures for the handling of Data which the Company
believes permits the Company to use the Data in the manner set forth above
notwithstanding the Participant’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

 

23.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s country of residence, the Participant may
be subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant’s ability to acquire or sell Shares or rights to Shares
under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with any applicable restrictions,
and the Participant is advised to speak to the Participant’s personal advisor on
this matter.

24.Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant’s country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Participant’s
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares, sale
proceeds resulting from the sale of Shares acquired under the Plan) in a
brokerage or bank account outside the Participant’s country. The Participant may
be required to report such accounts, assets or transactions to the tax or other
authorities in the Participant’s country. The Participant may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to the Participant’s country through a
designated bank or broker within a certain time after receipt. The Participant
acknowledges that it is the Participant’s responsibility to be compliant with
such regulations, and the Participant should consult the Participant’s personal
legal advisor for any details.